Petition for Writ of Mandamus Conditionally Granted and Memorandum
Opinion filed March 6, 2014.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00528-CV



                    IN RE GERALD LEE RICKS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. 07-FD-1547

                        MEMORANDUM OPINION

      On Monday, June 17, 2013, relator Gerald Lee Ricks filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004);
see also Tex. R. App. P. 52. Relator asked this Court to order the Honorable
Christopher Dupuy, Judge of County Court No. 3, Galveston County, Texas, to
rule on his motion for enforcement of the judgment entered in trial court cause
number 07-FD-1547, styled In the Matter of the Marriage of Eletha Lachon Ricks
v. Gerald Lee Ricks. Because respondent had been removed from the bench, we
abated this proceeding to permit the Honorable Kerri Foley, presiding judge of
County Court No. 3 of Galveston County, to rule on relator’s motion. As of this
date, no ruling has been entered.

      We therefore conditionally grant relator’s the petition for a writ of
mandamus. This writ of mandamus will issue only if respondent fails to rule on
relator’s motion for enforcement of the judgment within thirty (30) days from the
date this opinion is filed.




                                     PER CURIAM


Panel consists of Justices Boyce, Jamison, and Busby.




                                        2